Order entered July 9, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01419-CV

   IN THE MATTER OF THE MARRIAGE OF CASEY LEE CROOM AND AUSTIN
  GREGORY CROOM AND IN THE INTEREST OF K.R.C. AND L.R.C., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-51917-2010

                                          ORDER
       We GRANT appellant’s July 7, 2014 unopposed motion to extend time to file reply brief

and ORDER the brief be filed no later than July 25, 2014. No further extensions will be granted

absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE